Citation Nr: 0302618	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic left ankle 
disorder, to include as secondary to the veteran's service-
connected right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had continuous active service from March 1979 to 
April 1993, as well as unverified prior active and inactive 
service.  

This claim was originally before the Board of Veterans' 
Appeals (Board) in January 2001 on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  By a rating action in April 
1999, the RO increased the rating for postoperative right 
knee injuries from 10 to 20 percent and deferred a decision 
on the claim of entitlement to service connection for left 
ankle disability.  By a rating decision of June 1999, the RO 
denied the veteran's claim for service connection for a left 
ankle disorder.  The veteran filed a notice of disagreement 
in June 1999.  Following issuance of a statement of the case 
in July 1999, he submitted a substantive appeal that month.  
He noted that he was contesting the evaluation of the right 
knee disorder and the claim of entitlement to service 
connection for left ankle disability.  Following a personal 
hearing conducted in August 1999 involving both matters, a 
decision by the hearing officer in September 1999 confirmed 
the denial of service connection for left ankle disability 
but increased the right knee rating from 20 to 30 percent.  
By a signed statement in October 1999, the veteran indicated 
that the increased rating for right knee disability was 
acceptable to him, but that he would like to appeal the 
decision regarding his left ankle.  As a consequence, the 
veteran has withdrawn the increased rating issue regarding 
his right knee and the issue remaining on appeal is that 
presented on the title page.  


FINDINGS OF FACT

1.  The veteran initially developed chronic left ankle 
disability as the result of an industrial accident many years 
after service and the left ankle disability is not the result 
of a disease or injury he had in service.  

2.  Chronic left ankle disability is not the result of the 
veteran's service-connected right knee disorder.  


CONCLUSION OF LAW

Chronic left ankle disability was not incurred in or 
aggravated by the veteran's active military service, and is 
not proximately due to the veteran's service-connected right 
knee disorder.  38 U.S.C.A. §§ 1110 (West 1991& Supp. 2002); 
38 C.F.R. § 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

The veteran and his representative contend that the veteran 
developed chronic left ankle disability, secondary to the 
service-connected right knee disorder and at least on the 
basis of aggravation.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In January 2001, the Board remanded the veteran's case to the 
RO for implementation of the VCAA which has been 
accomplished.  The veteran has been requested to identify all 
medical care providers who treated him for a left ankle 
disorder since service, including following a fall at work in 
1997, as well as all records of treatment of the left ankle 
disorder from August 1999 to the present.  The veteran was 
advised that he might submit a written opinion of the 
podiatrist referenced in his August 1999 testimony to support 
his claim.  The veteran did not respond to this specific 
request by the RO.  The veteran was also advised of the types 
of alternate evidence he might submit to show that he 
incurred further left ankle injury as a result of his 
service-connected right knee disability.  Thereafter, the 
veteran was to be afforded a VA orthopedic examination.  The 
claims file was to be made available for review, and the 
examiner was requested to determine the nature and extent of 
any left ankle disorder present.  The examiner was also 
requested to provide an opinion on the following questions: 
(1) whether it is at least as likely as not (a 50 percent or 
more likelihood) that a current left ankle disorder, if 
found, is related to any injury sustained while the veteran 
was on active duty from March 1979 to April 1993; and (2) 
whether it is at least as likely as not (a 50 percent or more 
likelihood) that a right knee disability caused or has 
aggravated a left ankle disorder, if found.  In the event 
that the examiner found that a right knee disability did not 
cause but had aggravated a left ankle disorder, he or she was 
requested to comment on the extent of the aggravation.  

In implementing the VCAA the RO was also requested to advise 
the appellant of his right to submit additional evidence and 
argument on the matters which the Board had remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Here, the RO has provided the appellant detailed information 
concerning the VCAA.  In April 2001, the RO forwarded a 
letter to the veteran fulfilling the requests for evidentiary 
development contained in the Board's Remand of January 2001.  
Then in April 2002 the RO specifically informed the veteran 
of the impact of the VCAA on his claim in a five-page letter 
which included the fact that the concept of whether a claim 
was well grounded had been abolished.  The veteran was 
further advised of what evidence was needed to support the 
claim, VA's duty to assist in obtaining evidence, and what 
was required of the appellant in obtaining evidence, what 
evidence VA would obtain and what evidence was the 
responsibility of the veteran.  The SSOC provided the veteran 
in August 2002 reflects adjudication of the claim under the 
VCAA including the current law and regulations, decision, and 
the reasons for the decision.  

Through the documents described herein the appellant has been 
informed of the types of evidence necessary to support the 
claim, how it could be obtained, what assistance was 
available, the applicable law and regulations, and why the 
decision was made.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  The 
veteran did not respond to specific requests for information, 
for example a statement from the podiatrist, and no further 
communication pertinent to the VCAA has been received from 
the veteran or his representative at the time this decision 
is being made.  

Here, based on the absence of any recent response and in 
conjunction with the previous statements by the veteran and 
his representative of record it is apparent that no further 
evidence exists.  Further, any procedural deficiencies 
evident, including any initial consideration of whether the 
claim was well grounded, have been rectified subsequently 
through information furnished to the veteran by the RO.  
Hence, the Board finds that it may consider the merits of the 
claim without prejudice to the appellant.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As such, the Board will 
itself apply the current standard of review set forth below 
in evaluating the veteran's claim.  

In sum, the appellant has been given ample opportunity to 
present evidence and argument in support of the claim.  He 
testified at a hearing before a hearing examiner at the RO in 
August 1999.  He declined a hearing before the Board.  

On the basis of review of the claims folder, there is no 
indication that there is further evidence or argument to 
submit.  In summary, the Board believes that all actions 
required by the VCAA have been undertaken and completed, and 
the appellant does not appear to contend otherwise.  
Accordingly, the Board will proceed to a decision on the 
merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Service Connection General Law and Regulations

The veteran seeks entitlement to service connection for left 
ankle disability.  Service connection may be granted for an 
injury or disability resulting from personal injury or 
disease incurred in or aggravated by active service; service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  Again, when 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 1991& Supp. 2002).  




Factual Background and Analysis

During his August 1999 personal hearing at the RO, the 
veteran testified that he had been told by a podiatrist that 
his left ankle injuries in service predisposed him to further 
left ankle injury.  The veteran was given an opportunity to 
produce supporting evidence from the podiatrist by the RO but 
no response has been received.  The veteran further testified 
that he incurred the left ankle injury at work because he 
attempted to protect his service-connected right knee from 
further injury when he slipped on a wet floor.  Although the 
records suggest that the veteran provided this history there 
is no clinical support for the assertion as further discussed 
below.  It is noted that as reflected in the service medical 
records and the veteran's testimony, the veteran had an ankle 
sprain in September 1984, "rolled" or inverted the ankle in 
1986 or 1987, became a lot more careful thereafter, and 
received no additional treatment for the ankle from 1987 to 
1993.  This evidence is against a finding that the veteran 
had chronic left ankle disability in or shortly after service 
and the veteran does not contend otherwise.  It is contended 
that the service-connected right knee disability caused or 
aggravated the left ankle symptoms resulting in the current 
post surgical residuals.  

The veteran's hearing testimony regarding lack of any 
treatment for the left ankle from 1987 to 1993 is consistent 
with the post service evidence, for example the findings on 
VA general medical examination of May 1993 which are negative 
for left ankle complaints or findings.  

Further, the post service medical evidence is consistently 
summarized by a September 1999 occupational health services 
report that the veteran had an existing right knee disability 
when in June 1997 while at work as a registered nurse he 
slipped and fell onto his left ankle; that it was initially 
diagnosed as a sprain through June 1998, but later required 
surgical intervention.  The veteran has provided the history 
that he had tried to protect his right knee when he fell.  

To obtain assistance in deciding the medical questions 
presented with the secondary and aggravation factor 
assertions inherent in the claim, the Board's January 2001 
Remand requested a special medical examination of the veteran 
with review of the claims folder and responses to specific 
questions posed.  As a result, the veteran had a VA special 
orthopedic examination in May 2002.  As requested the 
examiner reviewed the claims file, including the X-rays of 
the right ankle and right knee.  The examiner recounted the 
veteran's medical history, including inservice reports 
regarding the right knee and left ankle.  The examiner 
commented that following casting of the veteran's left foot 
in service and physical therapy the veteran was doing fine 
until he slipped on a wet floor and fell in 1997 ultimately 
resulting in the need for surgical repair.  The examiner 
indicated that this was a workmen's compensation related 
injury.  

The initial report of the May 2002 examination includes the 
sentence: "I believe that the right knee disability has 
aggravated the left ankle disorder."  However, the following 
sentence was: I think that these are two independent 
injuries, one was service-connected, i.e. right knee injury, 
and one is workmen's compensation related, left ankle injury.  

Shortly thereafter in response to a request for clarification 
by the RO, the examiner added an addendum reflecting that he 
had reviewed his report and continued to maintain that these 
are two independent injuries, one was service-connected, i.e. 
right knee injury, and one is workmen's compensation 
connected, i.e., the left ankle injury.  The examiner opined 
that there was a "typo" in the initial report in the 
sentence reflecting: "I believe that the right knee 
disability has aggravated the left ankle disorder."  The 
examiner indicated that this sentence is not true.  The 
examiner reiterated that these are two independent injuries 
and that the veteran definitely had two defined injuries one 
for the knee and one for the ankle.  The one on the foot and 
ankle happened when he was working at Wesley when he slipped 
on the wet floor, and it required surgery.  The examiner 
concluded:  "I do not see a relation here between the knee 
and the ankle."  (All emphases added.)  

The Board accepts the veteran's history reflecting medical 
experience as a registered nurse.  As such, the veteran is 
competent to assert that his left ankle disability is related 
to the right ankle disorder.  See Black v. Brown, 10 Vet. 
App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 114-15 
(1996); see also Williams v. Brown, 4 Vet. App. 270, 273 
(1993) (nurse's statement may constitute competent medical 
evidence where the nurse has specialized knowledge regarding 
the area of medicine or participated in treatment).  However, 
as he naturally has the primary stake in the outcome of this 
case, his statements and opinions are not conclusive, and 
must be weighed against all other relevant evidence in 
determining the service connection claim.  

Here, the findings by the orthopedic specialist commencing in 
May 2002 which were further reviewed by the same examiner 
thereafter confirm the initial opinion that there is no 
relationship between the left ankle and right knee 
disabilities and that they are separate disabilities with 
distinct causes unrelated to each other.  The knee disability 
is related to service; the ankle injury residuals were caused 
by an industrial accident years after service and unrelated 
thereto.  

Here, the veteran's opinion is contradicted by the findings 
of record and the opinion of the VA specialist who reviewed 
the veteran's claims file and answered the specific questions 
posed by the Board regarding the claim.  The VA physician has 
opined that the veteran's left ankle disability is not at all 
related to the right knee disorder. The VA medical opinion is 
of greater probative value as it was based on the VA 
physician's impartial review of pertinent historical data, 
and the physician's own professional knowledge and skill in 
analyzing the data of record.  The VA physician's opinion 
reflects a full, disinterested review of all the evidence of 
record, from the clinical records created when the veteran 
was on active duty to the present.  

The Board notes that greater weight may be placed on one 
medical professional's opinion over another's, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The Board's decision is made in 
view of the circumstances in this case, and particularly in 
light of the VA physician's thorough, objective review of the 
clinical evidence as well as the absence of any evidence 
suggesting that the veteran has credentials equivalent to or 
greater than those of the examining physician.  Here, the 
opinion of a medical specialist in orthopedics is given 
greater weight and credence over that of a registered nurse.  
In short, the VA physician's opinion is of more probative 
value than the veteran's.  

In summary, the Board recognizes the veteran's belief that 
his left ankle disability is related to the service-connected 
right knee disorder.  But, there is no other probative and 
persuasive evidence of record to support his contentions.  
Instead, a VA physician has reviewed the medical evidence, 
and utilized his expertise in the field in concluding that 
the claim is not supportable.  When weighing that conclusion 
with the veteran's presentation which is self-supported and 
lacking other supporting objective evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for chronic left ankle 
disability, and there is no doubt to be resolved.  
Accordingly, the appeal is denied.  


ORDER

Entitlement to service connection for a chronic left ankle 
disorder, to include as secondary to the service connected 
right knee disability, is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

